 ` `20DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Local 1423, United Brotherhood of Carpenters and Joiners of America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Millard L.Glass, James T. Adams, Jr., and Dewey D. Hale, thereby encouraging membership ina labor organization, the Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By the above discrimination and other conduct found above, thereby interfer-ing with, restraining, and coercing employees or applicants for employment in theexercise of rights guaranteed by Section 7 of the Act, the Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By attempting to cause and causing the Company, an employer, to discriminateagainst Glass, Adams, and Hale aforesaid, in violation of Section 8 (a) (3) of theAct, the Union has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (2) of the Act.5.By causing the Company to discriminate as aforesaid, and by other conductfound above, thereby restraining and coercing employees or applicants for employ-ment in the exercise of rights guaranteed by Section 7 of the Act, the Union hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]TED RAZOOK AND BEVERLY RAZOOK, A CO-PARTNERSHIP,D/B/A VOGUECRAFTandINTERNATIONAL LADIES GARMENT WORKERSUNION, AFL.Case No. 21-CA-1681. January 14, 1955Decision and OrderOn April 15, 1954, Trial Examiner Maurice M. Miller issued hisIntermediate Report 1 in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices alleged in the complaint and recommending thatthey cease and desist therefrom and take certain affirmative remedialaction.Thereafter, following the Board's promulgation of its newjurisdictional policy, the General Counsel moved to dismiss the com-plaint on jurisdictional grounds.The Union filed objections theretowith a supporting statement.The Board has considered the juris-dictional issue in the case and finds merit in the General Counsel'smotion that the complaint be dismissed.Respondents are engaged in the manufacture of women's wearingapparel in the State of California.The record shows that Respond-ents receive from Relax-Slax, another California firm, materials which1 There are two IntermediateReports.The first, dictated Into the record, was not con-sidered by the Boardas an IntermediateReportfor purposes of Section 102.45 of theBoard's Rules and Regulations.111 NLRB No. 32. VOGUE CRAFT221Respondents sew into slacks, for which they are paid $16.50 per dozenupon reshipment to Relax-Slax.During the 12-month period endingApril 30, 1953, Respondents received approximately $50,000 for suchservices from Relax-Slax and for the period ending April 1954, theyreceived approximately $45,000.Respondents also have a similar ar-rangement with Simonds Sportswear from which they receive about$18,000 a year and a similar arrangement for the manufacture ofslacks and pedal pushers from other concerns for which Respondentsreceive an income of some $7,000. It was stipulated that the out-of-States sales by Relax-Slax for the past 12-month period was approxi-mately $65,000 worth of products and by Simonds Sportswear about$5,900 a year. It was also admitted that the value of the slacks forRelax-Slax, after manufacture by the Respondents, is about $130,000and for Simonds Sportswear about $50,000.On the basis of the above, the General Counsel moved to dismissfor failure of the Respondents to show $100,000 worth of services tocustomers which themselves ship $50,000 worth of goods outside theState.However, the Union, International Ladies' Garment Work-ersUnion, AFL, opposed the motion on the ground that title to thematerials received by the Respondent actually passed to the latter,and that when the finished products are sent to Respondents' cus-tomers, the Respondents are credited with the value thereof.TheUnion thus urges that the Respondents having originally received titleto the materials, sell, as their own, finished products valued at morethan $100,000, which are directly utilized by a company which ships$50,000 worth of goods outside the State.The Respondents contendthat their services are performed on materials owned by Relax-Slaxand are consigned to the Respondents as consignees for the sole andexpress purpose of being manufactured into garments for theconsigner.We find no necessity for passing upon the issue as to whether legaltitle to the materials remained in the consigner or passed to the Re-spondents, as we find that the Respondents are engaged primarily,not in selling the finished products manufactured by them, but inprocessing them for other firms in the same State. Because it ap-pears from the above, that the dollar volume of Respondents' serv-ices to Relax-Slax and others are insufficient to meet the indirect out-flow standard of $100,000 set forth in theJonesborocase,2 we find thatitwill not effectuate the purposes of the Act to assert jurisdiction inthis case, and we shall therefore dismiss the complaint as requested bythe General Counsel.[The Board dismissed the complaint.]2 Jonesboro Grain Drying Cooperative,110 NLRB 481.